Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-24-2006

Kudgoian v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3188




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Kudgoian v. Atty Gen USA" (2006). 2006 Decisions. Paper 709.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/709


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 05-3188


                                 ZARIK KUDGOIAN,
                                         Petitioner

                                           v.

                               ATTORNEY GENERAL
                              OF THE UNITED STATES,
                                          Respondent


                         Petition for Review of an Order of the
                          United States Department of Justice
                             Board of Immigration Appeals
                                (BIA No. A96-155-252)


                      Submitted Under Third Circuit LAR 34.1(a)
                                   July 13, 2006

             Before: SLOVITER, McKEE and RENDELL, Circuit Judges.

                                 (Filed: July 24, 2006)


                              OPINION OF THE COURT


RENDELL, Circuit Judge.

      Zarik Kudgoian, a 58-year old Armenian woman who was born in and is a citizen

of Georgia, petitions for review of the Board of Immigration Appeals’ denial of her
application for asylum, withholding of removal, and protection under the Convention

Against Torture (“CAT”) with respect to Georgia. Kudgoian was granted withholding of

removal and protection under the CAT with respect to Armenia. In her petition for

review, Kudgoian argues, inter alia, that the BIA should have granted her asylum as to

Georgia based on imputed political opinion and nationality and that it erred in not

considering evidence she submitted after the close of her immigration hearing.

                                             I.

       In her asylum application, Kudgoian stated that, after the collapse of the Soviet

Union, Armenians became “targets for the Georgian nationalist movement.” App. 476.

She and her husband were both fired from their jobs and her husband was attacked in the

street and severely beaten by Georgian “patriots.” App. 477. Kudgoian’s husband had

established a group called the “Djavachk group” and was politically active in a

movement to unite Armenians in Javakh, land that had been Armenian but became

Georgian in 1923. App. 268, 271-74. The attack on her husband followed a rally about

the persecution and discrimination of Armenians. App. 268-69. She stated that, because

he was Armenian, hospital personnel reluctantly checked him into the hospital and he

was left without medical assistance until he died. Kudgoian and her daughter then fled

Georgia to Armenia where they had relatives. They feared being killed if returned to

Georgia on account of their Armenian ethnicity. Kudgoian testified that her husband had

been warned by Georgian nationalists that his family would be destroyed if he continued



                                             2
his rallies and meetings. App. 278, 282-83. However, she admitted that she had not been

personally threatened while living in Georgia, although her husband was. App. 310.

          Once she arrived in Armenia, Kudgoian joined the People’s Party of Armenia and

began openly criticizing the Armenian government. On November 7, 2001, she gave a

speech about the horrible conditions for refugees in Armenia, and accused the Armenian

president of orchestrating the murder of another politician, Karen Demirchian. App. 245-

46. Kudgoian was arrested and interrogated by the local Internal Affairs Department.

While in detention, she was interrogated and “sadistically” beaten by two officers. As a

result of her beating, including a hard blow to the head, Kudgoian was hospitalized for

nine days. After her hospitalization, Kudgoian fled to Moscow and then to the United

States.

                                               II.

          With respect to Armenia, the IJ found that, because Kudgoian is not a citizen of

Armenia, she is not eligible for asylum. App. 172; see INA § 101(a)(42)(A), 8 U.S.C. §

1101(a)(42)(A). However, the IJ granted her applications for withholding of removal and

protection under the CAT after finding her testimony regarding Armenia to be credible.

App. 180-82. The IJ found she established past persecution because she had been

tortured by public officials in Armenia. App. 182-83.

          With respect to Georgia, the IJ denied Kudgoian’s applications for asylum,

withholding of removal, and protection under the CAT. The IJ found that Kudgoian’s



                                               3
asylum application, testimony, and documentary evidence were consistent as to the

murder of her husband in Georgia, apparently accepting this testimony as credible. App.

174. There was no evidence, however, that Kudgoian, herself, had been threatened or

harmed while in Georgia or that she would likely be persecuted if she were to return

there. The IJ found that the reports about country conditions in Georgia did not reflect

evidence of large scale persecution of Armenians in Georgia or evidence that Georgia

tolerates a pattern or practice of persecution of Armenians. App. 174-75. The IJ thus

rejected Kudgoian’s claim of a well-founded fear of persecution on account of political

opinion, and also denied her application for withholding of removal. App. 179. The IJ

also denied her application for protection under the CAT for failure to show that she

would be tortured if returned to Georgia.

       In her appeal to the BIA, Kudgoian included new evidence, not previously

submitted to the IJ, including six letters from Armenians who fled Georgia, two

statements from individuals living in Georgia, three news articles, two expert opinions

from political scientists regarding the persecution of Armenians in Georgia, and

documentation from an American psychiatrist showing that Kudgoian suffers from

posttraumatic stress disorder. She faults the BIA for not considering this evidence. The

BIA, in a very brief opinion, summarily affirmed the IJ’s decision, noting that Kudgoian

had “presented no arguments on appeal which persuade us that this decision should be

disturbed.” App. 2. The BIA did not specifically mention the newly submitted evidence.



                                             4
       The BIA had jurisdiction to review the decision of the immigration judge pursuant

to 8 C.F.R. § 1003.1(b)(3) and § 1240.15. We have jurisdiction to review the decision of

the BIA pursuant to 8 U.S.C. § 1252(a)

                                            III.

       While we agree with the IJ that the evidence Kudgoian presented to the IJ clearly

was lacking proof as to her likely persecution, the evidence newly submitted in the appeal

to the BIA just as clearly supports the prospect of persecution of Armenians in Georgia.

The BIA’s decision gives no indication that the Board was even aware of the new

submissions. This may be because the BIA chose to disregard the evidence because no

motion for remand had been filed, or because it did not find the evidence persuasive. We

simply do not know. By failing to comment on Kudgoian’s new evidentiary

submissions, the BIA’s opinion frustrates our ability to review its decision on the merits.

See Cruz v. Attorney General, 2006 WL 1687393, *6 (3d Cir. 2006).

       We believe it would not be unreasonable for the BIA to treat the submission of

new evidence as a de facto request for a remand under 8 C.F.R. § 1003.1(d)(3)(iv).

However, rather than decide this issue ourselves in the first instance, we will remand so

the BIA can consider the question of whether Kudgoian’s direct submissions to the BIA

should be treated by the BIA as a motion for remand pursuant to 8 C.F.R. §

1003.1(d)(3)(iv). See INS v. Ventura, 537 U.S. 12, 16-17 (2002) (courts of appeals

should remand a case to an agency for decision of a matter placed primarily in agency



                                             5
hands). Remand will permit the agency to “bring its expertise to bear upon the matter; it

can evaluate the evidence; it can make an initial determination; and, in doing so, it can,

through informed discussion and analysis, help a court later determine whether its

decision exceeds the leeway that the law provides.” Ventura, 537 U.S. at 17.

       Remand is also consistent with our decision in Konan v. Attorney General, 432
F.3d 497 (3d Cir. 2005). In Konan, we concluded that, because the BIA had not

explained its rationale for denying Konan’s claim that he was persecuted due to

membership in a particular social group, there was, as of then, “nothing for us to review.”
432 F.3d at 498. We held that “[b]asic principles of administrative law thus require that

we remand the case for the BIA” to consider Konan’s claim “in the first instance.” Id.

Similarly, here, because the BIA ignored Kudgoian’s new submissions, we will remand

for the BIA to consider in the first instance Kudgoian’s claim that they should be

considered. See id. at 501 (“[A] reviewing court is powerless to decide in the first

instance issues that an agency does not reach.”). Cf. Vente v. Gonzales, 415 F.3d 296,

302 (3d Cir. 2005) (“When deficiencies in the BIA’s decision make it impossible for us

to meaningfully review its decision, we must vacate that decision and remand so that the

BIA can further explain its reasoning.”) (internal quotation omitted).

       Accordingly, we will give the BIA the opportunity to clarify its opinion and

address whether the new evidence submitted by Kudgoian merits a remand to the

immigration judge for further development of the record.



                                             6
                                           V.

      For the reasons set forth, we will grant the petition for review and remand to the

BIA for proceedings consistent with this opinion.




                                            7